816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William F. SCHOFFNER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1608.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
Petitioner seeks review of an adverse decision of the Tax Court in this action contesting an assessment of an income tax deficiency.  The Tax Court entered judgment for respondent on the deficiency determination and on the imposition of a civil fraud penalty, and imposed a $5,000 penalty on petitioner under 26 U.S.C. Sec. 6673 for bringing a frivolous action.  On appeal, the parties have briefed the issues.


2
Upon consideration of the briefs and record, we agree with the Tax Court's decision in this cause and affirm for the reasons set forth therein.  Rule 9(b), Rules of the Sixth Circuit.